DETAILED ACTION
Claims 1-10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on January 7, 2021.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Terminal Disclaimer
The terminal disclaimer filed on July 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,002,954 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“the controller is configured to evaluate the electrical characteristic value based on a plurality of the determination criteria stored in the storage and to clean a surface of the translucent body according to the evaluation” in claims 1 and 6; and 
“the controller is configured to determine an amount and condition of adherents on the surface of the translucent body based on the electrical characteristic value” in claims 3 and 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Reasons for Allowance
The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the cleaning device as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a cleaning device specifically including, as the distinguishing features in combination with the other limitations, an imaging element; a holder to hold the imaging element; a translucent body disposed in a visual field of the imaging element; a vibrator to vibrate the translucent body; a controller to control the vibrator; a monitor to detect an electrical characteristic value associated with a vibration of the vibrator; a storage to store determination criteria based on which the controller evaluates the electrical characteristic value detected by the monitor; and a discharge device to discharge a first cleaning substance to a surface of the translucent body and a second cleaning substance having a higher cleaning performance than the first cleaning substance; wherein the controller is configured to evaluate the electrical characteristic value based on a plurality of the determination criteria stored in the storage and to clean a surface of the translucent body according to the evaluation; the plurality of determination criteria includes a first threshold with which the electrical characteristic value detected by the monitor is compared, and a second threshold different from the first threshold; the controller is configured to: when the electrical characteristic value detected by the monitor is greater than the first threshold and less than or equal to the second threshold, cause the discharge device to discharge the first cleaning substance; and when the electrical characteristic value detected by the monitor is greater than the second threshold, cause the discharge device to discharge the second cleaning substance; the vibrator includes a first cylindrical member, a second cylindrical member, and a piezoelectric resonator; the first cylindrical member is fixed to the second cylindrical member, and a portion of the first cylindrical member and a portion of the second cylindrical member are in press-contact with a top surface and a bottom surface of the piezoelectric resonator; and at least a portion of at least one of the first and second cylindrical members is disposed between the translucent body and the piezoelectric resonator.
Regarding independent claim 6 the prior art taken either singly or in combination fails to anticipate or fairly suggest the cleaning device as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a cleaning device specifically including, as the distinguishing features in combination with the other limitations, an imaging element; a holder to hold the imaging element; a translucent body disposed in a visual field of the imaging element; a vibrator to vibrate the translucent body; a controller to control the vibrator; a monitor to detect an electrical characteristic value associated with a vibration of the vibrator; a storage to store determination criteria based on which the controller evaluates the electrical characteristic value detected by the monitor; and a discharge device to discharge a first cleaning substance to a surface of the translucent body and a second cleaning substance having a higher cleaning performance than the first cleaning substance; wherein the controller is configured to evaluate the electrical characteristic value based on a plurality of the determination criteria stored in the storage and to clean a surface of the translucent body according to the evaluation; the plurality of determination criteria includes a threshold with which the electrical characteristic value detected by the monitor is compared, and a duration of control; the controller is configured to: when the electrical characteristic value detected by the monitor is greater than the threshold, cause the discharge device to discharge the first cleaning substance; and after a lapse of the duration of control during which the discharge device discharges the first cleaning substance, when the electrical characteristic value detected by the monitor exceeds the threshold, cause the discharge device to discharge the second cleaning substance; the vibrator includes a first cylindrical member, a second cylindrical member, and a piezoelectric resonator; the first cylindrical member is fixed to the second cylindrical member, and a portion of the first cylindrical member and a portion of the second cylindrical member are in press-contact with a top surface and a bottom surface of the piezoelectric resonator; and at least a portion of at least one of the first and second cylindrical members is disposed between the translucent body and the piezoelectric resonator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
In regards to the term “monitor” – in light of the specification, see instant application paragraph [0042], a monitor is structural element that measures an electrical characteristic value, i.e. a sensor/detector.  In regards to the term “storage” – in light of the specification, see instant application paragraph [0044], a “storage” is structural element that is a non-transitory memory storage that stores determination criteria, e.g. a flash memory.  In regards to the term “controller” – in light of the specification, see instant application paragraph [0043], and a “controller” is structural element that evaluates electrical characteristic value and controls the vibrator, i.e. a processor.  These interpretations are reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fedigan et al. US Patent Application Publication 2018/0246323, in regards to a cleaning device with some similarities, including a vibrator, a controller, a sensor and where the cleaning device determines if cleaning is need based on electrical characteristics, see figures 1-2.
Wilm foreign patent DE4435941, in regards to a cleaning device with some similarities, including a vibrator, a controller, a sensor, a timer, a cleaning substance and where the cleaning device determines if cleaning is need based on sensor readings and/or time lapses, see figure 1.
Hattori et al. US Patent Application Publication 2011/0073142, in regards to a cleaning device with some similarities, including a vibrator, multiple cleaning substances and where the cleaning device determines different which cleaning substance, see figure 39A-B.
Eustache foreign patent FR2841488, in regards to a cleaning device with some similarities, including a vibrator, a controller, a sensor and where the cleaning device determines if cleaning is need based on electrical characteristics, see figure 2.
Parker US Patent 3,663,841, in regards to structural details of a vibrator device with some similarities, see figure 3.

The nearest art is Fedigan and/or Eustashe, both being cleaning devices with piezoelectric vibrators directly attached to the translucent body and cleaning based on electrical characteristics, in combination with Wilm and/or Hattori would suggest cleaning devices using various cleaning functions for effective cleaning of different adherents.  However, the limitation of “at least a portion of at least one of the first and second cylindrical members is disposed between the translucent body and the piezoelectric resonator” in independent claims 1 and 6 was not found.  And while Parker teaches a vibrator using first and second cylindrical members, i.e. cups, in combination with piezoelectric resonator Parker’s motivation of increasing the vibrating area and thereby increasing efficiency would not be particularly pertinent.  This is because Parker’s increased efficiency is directed towards emitting ultrasonic power from a horn into a large area.  This is unlike the claimed cylinders that concentrate the vibrations into the translucent body.  And while one of skill in the art could incorporate Parker’s first and second cylindrical members, i.e. cups, into the claimed cleaning device the examiner finds that the motive to combine is not directed to the use of the first and second cylindrical members claimed, i.e. it does not address issues faced by the inventor, and combinations including the structural features of Parker would amount to hindsight.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                                   July 27, 2022